117 F.3d 1423
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.TWIN CITIES AREA NEW PARTY, Appellantv.Lou McKENNA, Director, Ramsey County Department of PropertyRecords and Revenue;  Joan ANDERSON-GROWE,Secretary of State, State of Minnesota, Appellees.
No. 94-3417.
United States Court of Appeals, Eighth Circuit.
July 8, 1997.

1
Before RICHARD S. ARNOLD, Chief Judge, FAGG and WOOD,* Circuit Judges.

ORDER

2
This case has been reversed by the Supreme Court, Timmons v. Twin Cities Area New Party, 117 S. Ct. 1364, 1375 (1997), and remanded to us for further proceedings consistent with its opinion.  That opinion disposes of all of the issues in the case.  Accordingly, we now affirm the judgment of the United States District Court for the District of Minnesota.


3
It is so ordered.



*
 The Honorable Harlington Wood, Jr., United States Circuit Judge for the Seventh Circuit, sitting by designation